DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pazos, WO 2020/046296.  Pazos discloses the claimed illuminated article of jewelry having a shank defining an interior compartment that houses a light source and a power source.  Wherein, the light source emit lights through a stone connected to the shank at a position above the compartment.

    PNG
    media_image1.png
    925
    1118
    media_image1.png
    Greyscale

s 1-4 are rejected under 35 U.S.C. 102a(1) as being clearly anticipated by Maeda, US 6833539 B1.  Maeda discloses the claimed illuminated finger ring with a removable stone head about the compartment that houses the light and power source.  The stone is set over the housing with resilient and flexible prongs, i.e., spring loaded prongs or shape memory alloy prongs.  The prongs allow for the replacement of the stone.

    PNG
    media_image2.png
    672
    797
    media_image2.png
    Greyscale

Allowable Subject Matter
Claims 5-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art submitted on the information disclosure statement has been considered.  The prior art US 2018/0072383 to Montague has been lined through because it has nothing to do with the applicant’s disclosure.  Montague is directed to a watercraft device and is not related in any fashion to the illuminated jewelry article.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK W LAVINDER whose telephone number is (571)272-7119.  The examiner can normally be reached on Mon-Friday 9-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JACK W. LAVINDER
Primary Patent Examiner
Art Unit 3677

/JACK W LAVINDER/Primary Examiner, Art Unit 3677